     Case 3:21-cr-02341-CAB Document 21 Filed 09/10/21 PageID.34 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                 Case No.: 21-CR-2341-CAB
11                                             ORDER AND JUDGMENT GRANTING
                 Plaintiff,
12                                             THE UNITED STATES’ MOTION TO
           v.                                  DISMISS WITHOUT PREJUDICE
13
14    FRANCISCO CORTEZ-BARAJAS,
15               Defendant.
16
17
18        The United States having moved to dismiss the Information without prejudice, good
19 cause appearing, and dismissal being in the interests of justice given Defendant was
20 removed from the United States after being released on bond,
21        IT IS HEREBY ORDERED the United States’ motion to dismiss is GRANTED. The
22 Information in this case (ECF No. 16) is DISMISSED WITHOUT PREJUDICE.
23       IT IS SO ORDERED.
24
25        DATED: September 10, 2021
26                                           _______________________________
                                             HON. CATHY ANN BENCIVENGO
27
                                             United States District Judge
28


30
